DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 15 April 2021. Claims 1-6 have been amended. No claims have been cancelled. No claims have been added. Therefore, claims 1-6 are presently pending in this application.
	Claims 1-6 are allowed based on the examiners amendment and examiners reasons for allowance recited below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes a claim limitation that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of “a controller for controlling an operation of the walking assistance apparatus” as recited in lines 5-6 of claim 1 and lines 6-7 of claim 6. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation, the corresponding structure including: a control apparatus 7 (as disclosed on page 5 lines 18-20 of the applicants specification), load sensors (as disclosed on page 17 lines 19-22 of the applicants specification), and a camera (as disclosed on page 17 lines 25-29 
The limitation of “a pulling mechanism that pulls the walking trainee upward”, as recited in lines 5-6 of claim 5.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
John Kern on 22 April 2021.
The application has been amended as follows: 
In claim 1, line 16 replace “the speed” with --a speed--.
In claim 2, line 6 replace “a predetermined distance” with --the predetermined distance--. In line 10 replace “a predetermined distance” with --the predetermined distance--.
In claim 3, line 3 replace “a predetermined distance” with --the predetermined distance--.
In claim 4, lines 5-6 replace “a first predetermined distance” with --the first predetermined distance--.
In claim 5, line 3 replace “a predetermined distance” with --the predetermined distance--.
In claim 6, line 17 replace “the speed” with --a speed--.
Response to Arguments
Applicant’s arguments, see the remarks, filed 15 April 2021, with respect to the 35 U.S.C. 112(b) rejections of claims 1-6 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejections of claims 1-6 have been withdrawn. 
Reasons for Allowance
Claims 1-6 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the specific structure and functional recitation as claimed in amended claim 1, “A walking training system comprising: a treadmill on which a walking trainee walks; a walking assistance apparatus that is 
The closet prior arts of record are Sakakibara et al. (5800314-A) and Sankai et al. (20140058299-A1).
In figures 8-9 Sakakibara discloses a walking training system comprising: a treadmill 1 on which a walking trainee 10 walks; a control means 5-10 for controlling an operation of the treadmill 1, wherein the control means 5-10 controls the operation of the treadmill 1 in such a way as to cause the walking trainee 10 to approach a reference position when the walking trainee 10 is spaced apart from the reference position of the treadmill 1 by a predetermined distance or more in a walking front/back direction while the walking trainee 10 is walking on the treadmill 1 (the treadmill 1 uses a runner intention reader 7 of the control means 5-10 to determine the walking trainee’s 10 position in relation to a reference position on the treadmill 1, if the trainee is spaced apart from the reference position by a predetermined distance the control means 5-10 
Sakakibara does not disclose a walking assistance apparatus, that the control means controls the walking assistance apparatus or that the control means increases the predetermined distance when at least one of a walking training amount of the walking trainee, a walking training level of the walking trainee set in the walking training system, and the speed of the treadmill is larger/higher/greater than a predetermined amount, level and speed.
In figures 1-7 Sankai discloses a walking training system comprising: a treadmill 210 on which a walking trainee P walks; a walking assistance apparatus 100 that is mounted on a leg part of the walking trainee P and assists walking of the walking trainee P; and control means 200 for controlling an operation of the walking assistance apparatus 100 (the control means 200 assists the walking trainee to move at a predetermined speed along the treadmill 210 and, if the walking trainee P is determined to be out of balance, the control means 200 will adjust the speed of the treadmill 210 to prevent the walking trainee P from falling, see paras. [0035], [0050]-[0059] and [0064]-[0065]).
Sankai does not disclose that the controller controls the operation of the walking assistance apparatus in such a way as to cause the walking trainee to approach a reference position when the walking trainee is spaced apart from the reference position of the treadmill by a predetermined distance or more in a walking front/back direction while the walking trainee is walking on the treadmill, or that the controller increases the predetermined distance when at least one of a walking training amount of  
The prior art, neither alone or in combination, disclose the limitations as recited in claims 1-5, which have been found allowable since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure. Claim 6 recites similar limitations and is allowed for the above reasons. Therefore, claims 1-6 are allowed based on the examiners amendment and examiners reasons for allowance above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785